 1                                    UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF NEVADA
 2
 3   THE UNITED STATES OF AMERICA,

 4                       Plaintiff,
                                                         Case no. 2:17-cr-00078-KJD-PAL
 5                vs.
                                                                        ORDER
 6   ROBERT CAPUTO,

 7                       Defendant.

8          THIS MATTER having come before the Court via the parties’ STIPULATION TO CONTINUE
 9   SENTENCING DATE (SECOND REQUEST) AND [PROPOSED] ORDER that is filed herein, and good
10   cause appearing therefor,
11         IT IS HEREBY ORDERED that the sentencing hearing currently scheduled for November

12   6, 2018 be vacated and continued to ______________________,
                                         Tuesday, January 29     2019 at the hour of

13   9:00 a.m.
     _______.

14
15                              25th
           DATED AND DONE this ______          October
                                      day of _______________, 2018.
16
17
18                                         By:
                                                 UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28

                                                     1
 1
                                 CERTIFICATE OF ELECTRONIC SERVICE
 2
           I   HEREBY CERTIFY   that all parties to this action are registered members of the court’s
 3
     electronic filing system, and that on October 24, 2018, a true and correct copy of the
 4
     foregoing document:
 5    STIPULATION TO CONTINUE SENTENCING DATE (SECOND REQUEST) AND [PROPOSED] ORDER
 6
     was filed with the court’s electronic filing system and that service was accomplished
 7
     automatically.
8
 9
                                       By:                   /s/ April Burt
10
                                             APRIL B. BURT
11                                           An employee of COFER & GELLER, LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
